Case 2:20-cv-01886-WJM-MF Document 9-1 Filed 03/16/20 Page 1 of 4 PagelD: 182

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

IN RE MOTION TO COMPEL Case No. 2:20-cv-01886-WJM-MF
COMPLIANCE WITH RULE 45
SUBPOENA ISSUED TO ETHICARE | OPPOSITION OF RESPONDENT
ADVISORS, INC. ETHICARE ADVISORS, INC. TO
MOTION TO COMPEL

 

 

DECLARATION OF MATTHEW MIKULSKI
IN OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL

I, Matthew Mikulski, hereby declare under penalty of perjury as follows:

l. I am employed by Zelis Claims Integrity, LLC, a wholly owned
subsidiary of Zelis Healthcare, LLC (“Zelis”) that acquired EthiCare Advisors, Inc.
(“EthiCare”) in 2017, as Chief Operating Officer. I am over twenty-one years of
age and am authorized to make this Declaration on behalf of Zelis and myself.

2. I submit this Declaration in connection with EthiCare’s Opposition to
Plaintiffs’ Motion to Compel in the above-captioned matter.

3. This Declaration is based on my personal knowledge as well as the
personal knowledge and information provided by my colleagues and associates at
Zelis.

4. EthiCare is a healthcare cost containment company that helps

healthcare payers manage costs related to expensive dialysis claims.
Case 2:20-cv-01886-WJM-MF Document 9-1 Filed 03/16/20 Page 2 of 4 PagelD: 183

5. To achieve these savings, EthiCare uses a proprietary repricing
methodology.
6. The repricing methodology generates recommended prices for

dialysis-related treatments and services through the execution of a complex
formula.

7. The formula takes into account a variety of factors to generate the
usual, customary, and reasonable (“UCR”) rate.

8. The UCR rate is the prevailing amount for which providers are
typically reimbursed for similar services in a given geographic area.

9. The methodology then compares the UCR rate to the price charged for
a treatment or service on a given claim for dialysis benefits, and, to the extent there
is any difference between the two amounts, identifies potential savings as a result
of repricing to EthiCare’s clients.

10. The repricing methodology is the result of EthiCare’s expertise with
respect to which inputs should be included in the UCR rate calculation.

11. Among other factors, EthiCare has carefully determined the
appropriate size of the relevant geographic area to be used in calculating the UCR

rate.
Case 2:20-cv-01886-WJM-MF Document 9-1 Filed 03/16/20 Page 3 of 4 PagelD: 184

12. Using this geographic area, the prevailing rates providers in the
relevant geographic area charge for a given treatment or service are input into the
repricing methodology.

13. The repricing methodology then uses sophisticated statistical analysis
to generate the UCR rate.

14. This process entails determining that a rate is (1) usual (i.e., that the
fee is usually reimbursed to a provider for that treatment or service); (2) customary
(i.e., that the fee falls within the range of fees reimbursed to providers of the same
specialty in the geographic area); and (3) reasonable (i.e., meets the market
standard for reimbursement).

15. EthiCare consistently refines its repricing methodology.

16. In doing so, EthiCare has sought to develop a process that delivers the
most reliable market based price to its client permitted under the law and relevant
regulatory guidance.

17. The repricing methodology gives EthiCare an advantage over its
competitors in the cost containment industry, which is driven by an imperative to
the most appropriate reimbursement recommendation to clients.

18. Ifone of EthiCare’s competitors were able to review the
methodology, it could replicate—and thereby eliminate—EthiCare’s competitive

advantage.
Case 2:20-cv-01886-WJM-MF Document 9-1 Filed 03/16/20 Page 4 of 4 PagelD: 185

19. EthiCare has scrupulously maintained the methodology’s
confidentiality.
20. EthiCare has not disclosed its repricing methodology to anyone

outside of EthiCare, including its own clients.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: / l6 / Qv re
LLL.

MATTHE sW MIKULSKI
